 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouis Fatigati d/b/a FatigatiPlumbing &Heating CompanyandNicholas Perrine and Frank GentileLocal 69, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIOandNicholas Perrine and Frank GentileandLouis Fatigati d/b/a Fatigati Plumbing & Heating Com-pany, Party to the Contract,andPlumbing and Heating Em-ployersAssociationofHudsonand Bergen Counties, NewJersey, Party to the Contract.CasesNos. 22-CA-1508 and22-CB-587.September 10, 1963DECISION AND ORDEROn July 12, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief in which the Charging Parties joined.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese cases, consolidated by order of the Regional Director, were heard beforeTrial Examiner Frederick U. Reel at Newark, New Jersey, on May 13-15, 1963,pursuant to charges filed against both Respondents on February 25, 1963, and aconsolidated complaint issued April 12, 1963.The basic issue is whether RespondentUnion caused Respondent Employer to discriminate against the Charging Partiesbecause of their opposition to the Union's leadership.Upon consideration of theentire record in this case, including my observation of the demeanor of the witnesses,and upon consideration of the briefs filed by all parties (Respondents filed a jointbrief, and counsel for the Charging Parties submitted a letter adopting with a minorelaboration the brief of General Counsel), I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLouis Fatigati, an individual doing business as Fatigati Plumbing & HeatingCompany, a plumbing contractor with headquarters at Seaford, Long Island, New144 NLRB No. 58. FATIGATI PLUMBING & HEATING COMPANY461York, is engaged in several States, including New York and New Jersey, in per-forming plumbing and heating installations and related services.The annual valueof his installations and services exceeds $1,000,000, of which over $150,000 worthare performed outside the State of New York. Fatigati is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION AND THE LABOR AGREEMENTS INVOLVEDRespondent Union, a labor organization within the meaning of the Act, representsplumbers in the Jersey City area.The Union and Fatigati were parties to a laboragreement identical to that existing between the Union and an association of NewJersey contractors, which provided in part:ARTICLE IIB.Exclusive hiring.Contractors shall hire qualified journeymen plumbersby calling the union.Whenever an employer requires a journeyman plumberon any job, he shall notify the local union office, either in writing or by telephone,stating the location, starting time, approximate duration of the job, the type ofwork to be performed and the number of workmen required.D. Referral of men.Upon request of a contractor for plumbers, the unionshall immediately refer competent and qualified registrants to that contractor inthemanner and under the conditions specified in this agreement, from theseparate appropriate out-of-work list on a first in, first out basis; that is, thefirst man registered shall be the first man referred, except that:*******(2)Requests by contractors for particular plumbers previously employedby the contractor and who have been laid off or terminated by the contractorwithin one hundred fifty (150) days previous to the request shall be given pref-erence of rehire and shall be dispatched to that contractor, regardless of theapplicant's position on the out-of-work list.The complaint alleges and the answers admit that "At all times material herein,... Fatigati and [the Union] have maintained and enforced an agreement, under-standing or practice whereby membership in or clearance by Local 69 is requiredas a condition of employment or of continued employment of all employees hiredby or who perform work for Fatigati within the jurisdiction of Local 69."III.THE ALLEGED UNFAIR LABOR PRACTICESThe critical facts in this case are the subject of sharply conflicting testimony. Ishall first set forth the version of the witnesses called by General Counsel and theCharging Party, then indicate where this version is contradicted by Respondents, andthen state my reasons for resolving the issues thus presented.A. The facts as presented by General Counsel and the Charging PartiesThis case (so it is urged) should be viewed as a sequel to an earlier proceedingagainst the same union, 136 NLRB 1556, in which the union was held to have causedanother employer to discriminate against two employees because of their positionsinLocal 14, a predecessor to Respondent Union.Thus, as background evidence,Nicholas Perrine, one of the Charging Parties, testified that in June 1962 he waswarned by Peter Zampella, business agent of the Respondent Union, not to associatewith certain former members of Local 14, including Frank Gentile, the other Charg-ing Party.In July 1962, according to Perrine, Zampella said "he was going tomake damn sure that [Gentile] paid any moneys that he owed [the Union] andthat when the time came it would be a cold day in hell before Frankie Gentile wouldwork again."Gentile testified that he engaged in fisticuffs with Zampella in July1962, that Zampella on that occasion assaulted him with a rock, and that he there-after instituted a civil suit against Zampella which was later withdrawn followingsome union pressure on Gentile to do so. In October 1962, Gentile refused Zam-pella's request to come to the union hall to discuss Gentile's prospective testimonyagainst the Union as a subpenaed witness in a Federal district Court. (Gentilethereafter appeared in court, but was not called to testify.)Finally, on January 6,1963, the Union held an election of officers; Gentile filed a protest over the elec-tion and expressed his views thereon at a union hearing which took place about1week after the election or shortly before his loss of employment on January 16. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 16, 1963, and for several months prior thereto, Gentile and Perrinewere working as a "team" on a job variously known as the "Country Village" or"Route 440" job.This job, on which Fatigati held the plumbing contract, had beenin progress for many months; Gentile and Perrine had been employed on its sinceMay 1961 and March 1962, respectively. From time to time during the period oftheir employment they would be transferred to other Fatigati jobs in the area, andthen would be transferred back to Country Village.On one occasion, well afterhis fight with Zampella, Gentile served as a foreman for Fatigati on the 28th Streetjob in Bayonne; shortly before Christmas 1962, Perrine served as foreman forFatigati on the Clifton Place job.The latter job led to a complaint on Perrine's partthat he had not received proper foreman's pay.He raised the matter with Zampella,his business agent, and received the money to which he was entitled.In all their transfers away from and back to the Country Village job, Perrine andGentile would simply report to the job to which they were assigned.Normally whenthey were working at Country Village, they would learn of a new assignment fromthe shop steward, Fallon, or from Fatigati's chief lieutenant, DeLuca, who would tellthem that on the next day they were to report to Clifton Place, or 28th Street, orwherever the new job was to be. On the afternoon of January 16, 1963, however(according to testimony adduced by General Counsel, which is sharply contradictedby the testimony adduced by Respondents), Fallon told Perrine and Gentile thatthe next morning they were to report to Zampella at the union hall, get a "clearance,"and then go to the Bayonne Boulevard Towers job. Perrine and Gentile then wentto the field office where they talked to DeLuca, the general foreman; ForemanDeSanto was also present. Perrine asked if they could stay at Country Village, towhich DeLuca replied that he had called Zampella, that Perrine and Gentile were toreport to the hall the next morning, get their clearance, and go to the BayonneBoulevard Towers job, and that if they had anything to say, they would have to say itto Fatigati.Early the next morning Perrine and Gentile went to the union hall.Zampellatold them he knew nothing about any clearance or about their being transferred to.another job, and that so far as he was concerned they were laid off and could goon the out-of-work list.Perrine commented to Zampella that "this looks like areal railroad job to me."Gentile and Perrine then returned to the Country Villagejob where they told DeLuca of their conversation with Zampella.DeLuca saidif they wanted any information they would have to call Fatigati.Although therecord is none too clear, it appears that either on this occasion or on the followingday,DeLuca gave them layoff slips, which they needed to collect unemploymentcompensation.Perrin and Gentile then called their attorney, John Craner, who on January 18telephoned Fatigati in their behalf. In this conversation, Fatigati stated that he knewnothing about the matter of clearance through the Union or the Bayonne job, butthat he had heard from DeLuca that Perrine and Gentile "had slowed down on thejob."According to Craner, Fatigati also stated at that time that he needed twomen at the Bayonne job. Perrine telephoned Fatigati immediately thereafter (Gentilewas with Perrine and "listened in" on the conversation), and Fatigati in substancerepeated what he had said to Craner.When Fatigati told Perrine, "I hear you guyslaid down on me," Perrine denied the accusation.Perrine and Gentile have not worked for Fatigati since January 16, 1963.Theywere, however, referred by the Union to other jobs late in March.The foregoing recital of events is taken from the mutually corroborative testimonyof Gentile and Pernne. In certain key respects their version is substantiated by thetestimony of Louis DeSanto, foreman on the Country Village job, and a supervisorwithin the meaning of the Act, who occupied a position subordinate to that ofDeLuca, the general foreman, but superior to that of Gentile, Perrine, and the otherworkmen.According to DeSanto, about noon on January 16, 1963, DeLuca toldhim that Gentile and Perrine were to report to the Bayonne job the next day andthat they would have to go to the union office "to clear through to the Bayonnejob."DeSanto testified that he asked "why," and quoted DeLuca as replying thatthat is what Fatigati wanted.DeSanto, according to his testimony, was puzzledby the novel procedure of requiring clearance through the Union, and about 2 p in.that day suggested to DeLuca that the latter telephone Zampella to verify that thetwo men were to report to the Bayonne job.DeSanto testified that DeLuca tele-phoned at 2, but was unable to reach Zampella.According to DeSanto, DeLucatelephoned again at 2:30, in DeSanto's presence, and DeSanto heard DeLuca's end ofthe conversation with "Pete" (presumably Peter Zampella) in which DeLuca statedthat Perrine and Gentile were to go to Bayonne and were to get clearance fromZampella.DeSanto was in the office with DeLuca later that afternoon when Perrine FATIGATI PLUMBING & HEATING COMPANY463and Gentile came in.He corroborated their testimony that DeLuca told themto go to the union office to get clearance to go to Bayonne, and that DeLuca toldthem he had talked to Zampella on the telephone to confirm the arrangement.B.The factsaspresented by the Employer and the UnionThe testimony of Fatigati, DeLuca, and Shop Steward Fallon, if credited, wouldestablish that Perrine and Gentile were discharged for poor work.Faugati andDeLuca testified that the former, on his weekly visits to the Jobsite, had complainedduring December 1962 of the slow pace at which Gentile and Perrine were progress-ing with their work, and also of their poor workmanship.According to DeLucaand Fatigati, DeLuca agreed to have horeman DeSanto, a friend of Perrine andGentile, speak to them about their work.When fatigati inquired early in Janu-ary 1963, DeLuca told him the work had not improved, and Fatigati directed DeLucato discharge the men.DeLuca testified that he had told not only DeSanto but also Shop Steward Fallonabout the poor work Perrine and Gentile had been doing. Fallon corroboratedDeLuca on this point, and also corroborated DeLuca's testimony that on Janu-ary 16, 1963, DeLuca told him to tell Perrine and Gentile they were laid oft.Fallon further testified that he told Perrine and Gentile of their dismissal on Janu-ary 16.According to DeLuca, they came to the field office thereafter, where hetold them they were laid off and if they wanted further information to call Fatigati.DeLuca corroborated Gentile, Perrine, and DeSanto to the extent of testifyingthat he was talking to DeSanto in the office when the other two entered.Accordingto DeLuca, he was in the process of telling DeSanto that this time the men weredefinitely being laid off, and that DeSanto would not stop DeLuca from doing soas he had on an earlier occasion. (The parties stipulated that DeSanto, if calledas a rebuttal witness, would have denied interceding with DeLuca on an earlieroccasion to prevent the discharge of Perrine and Gentile.)DeLuca denied ever telephoning Zampella or communicating with him in anyother way with respect to transferring Perrrne or Gentile to the Bayonne Towersjob,a denial corroborated by Zampella.According to Zampella, Perrine andGentile came to his office on the afternoon of January 16 and again on the morningof January 17. (Perrine and Gentile claim to have worked a full day on Janu-ary 16, but Fallon testified that they left early that day and he had to pick up toolsthey left behind.)On January 16, according to Zampella, they asked him forreferral slips to the Bayonne job, but he told them he had had no requests for refer-rals to that job.The next day they asked Zampella to be put on the out-of-worklist,and Perrine as he left Zampella's office said that "it looks as though this is arailroad job."According to Zampella, the two men did not mention DeLuca'sname when they saw Zampella on January 16 and 17; according to DeLuca, theydid not mention Zampella when they returned to the Country Village Jobsite onJanuary 17 to pick up their layoff slips. Zampella testified that he telephonedDeLuca on the morning of January 17, after Gentile had left Zampella's office, atwhich time DeLuca said he had laid the two off.DeLuca corroborated Zampella'stestimony to this effect.C. Other evidence bearing on the conflicting versionsAs the foregoing recital shows,the respective versions are in sharp conflict.Thiscircumstance,not unusual in cases under this Act, is nonetheless distressing witheach reoccurrence.In some instances,to be sure,the conflict may be the resultof misunderstanding or honest "coloring" of the facts by witnesses who heard, orthink they heard, what they wanted to hear. In the instant case it would be pleasantto think, for example, that Perrine and Gentile misconstrued or misunderstoodDeLuca, who expressed merely a wish or an expectation that the two might be neededin the near future on the Bayonne job.But on this record,no such reconciliationof the conflicting testimony is possible.DeSanto testified that he sat in the officeand heard DeLuca telephone Zampella; DeLuca and Zampella testified that no suchcall occurred.One side or the other is deliberately fabricating this testimony, and-whatever may be the formal resolution of this conflict in this case-the participantsin this litigation know who is telling the truth and who has perjured himselfThiscertainty is, in the nature of things, not shared by the trier of fact who is requiredto pass judgment on this issue,and who must therefore rely on his observation ofthe witnesses,on analysis of their testimony,and on other evidence to make hisbest guess as to which group of witnesses has fabricated a story and which is relat-ing the truth.SeeN.L.R.B. v. Dinion Coil Company,201 F. 2d 484,487-490(C.A. 2). 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe instant case is rich in possibilities for discrediting witnesses on both sidesof the controversy.For example, Fatigati, DeLuca, and Fallon all testified thatGentile and Perrine were discharged because of the poor work they had been doingin the last few weeks of their employment. But Fatigati had earlier signed anaffidavit in which he stated that he intended to request their reemployment "whenwe get busy again," and in a letter to the Board's Regional Office Fatigati statedthat he terminated their employment because of "lack of work." Similarly DeLucatold the investigating Board agent that he (DeLuca) would have taken the menback when "things got started again" but for the fact that they filed the unfair laborpractice charges in this case.On the witness stand, DeLuca stated that he had liedto the investigator in this respect, and also in telling the investigator that the menhad been told at the time of their termination that they would be called back.The Union's chief witness was Business Agent Zampella, who was expressly dis-credited in an earlier proceeding arising out of discrimination which this Unioncaused against officers of Local 14.SeeLocal 69, United Association of Journey-men, etc. (Plumbing and Heating Employers Association etc.),136 NLRB 1556,1557, 1563.Zampella was an evasive witness in the instant case also; see, forexample, his evasiveness and equivocation on cross-examination as to whether heheard one of the men say "this looks like a railroad job."The Union also called as a witness one John House, who supported Zampella'stestimony that Perrine and Gentile came to the union hall on the afternoon of Jan-uary 16.But house said he knew Perrine and Gentile were on the out-of-work listat the time of this episode and had been for at least a few days, whereas if anythingis clear on this record, it is that Perrine and Gentile were not on the out-of-worklist until January 17.The chief support for Gentile and Perrine comes from the testimony of DeSanto.But DeSanto, although a foreman, was personally friendly with Gentile and Perrine,and his testimony is plainly not binding on the employer, notwithstanding his su-pervisory status.His credibility also is open to attack, for in the notebook he main-tained during his tenure as foreman he first showed Perrine and Gentile as havingbeen "laid off" and then changed the entry to "knocked off," a term which car-ries some slight connotation of union intervention in the matter.Asked why hechanged the entry, DeSanto answered: "Well, I thought maybe this-I wouldhave to take this book with me, of course, and I figured-."Although he finallystated that he made the change "to keep [hisl records straight," I am left witha clear impression that DeSanto changed his book in a misguided effort to strengthenthe case on behalf of Perrine and Gentile.Cf.N.L.R B. v. Walton Manufactur-ing Company,369 U.S. 404, 408, quotingDyer v. MacDougall,201 F 2d 265, 269(C.A. 2).On the other hand DeSanto was testifying contrary to the interests ofhis employer and of his union; his demeanor on the stand was at least as forthrightas that of Fallon, whose testimony was in support of his employer and his union.Certain aspects of the story told by each side tend to lend credence to their tales.For example, DeSanto testified that when he had DeLuca telephone Zampella, thefirst call was unsuccessful as they reached only the office secretary.This bit of im-material detail lends a degree of truth to DeSanto's narrative.Along the same line,Perrine's comment to Zampella that "this looks like a railroad job" suggests thatPerrine felt he had been the victim of an arrangement between the Employer andthe Union. Indeed, one may well wonder where Perrine and Gentile could haveobtained the idea that they were to go to the union hall for clearance to Bayonne ifthey did not get it from DeLuca, for no such course had been followed in their pre-vious transfers to other Fatigati jobs.On the other hand, one may also wonderwhy. if the Union and the Company were "railroading" Perrine and Gentile, theywould-do so in a roundabout fashion; and why DeLuca would go through thecharade of a telephone call to Zampella when it would have been far easier to laythemen off directly, either for lack of work, or poor work, or both.Anotherfactor militating against Perrine and Gentile is that their chief ally. DeSanto, testi-fied that DeLuca told him not to tell the men of their transfer until midafternoon.DeLuca testified that in the case oftransfershe told the men at any hour. but inthe case oflayoffshe waited until midafternoon.D. The payroll records and the conclusions drawn therefromAs noted above, the testimony is in hopeless conflict, the demeanor of the witnessesand the content of their testimony gives good basis for doubting the veracity ofeach side, and each version has elements that seem plausible and other unexplainedelements that render it implausible.The actual payroll records and the testimonyconcerning them, however, tip the scales in favor of the Respondents. FATIGATI PLUMBING & HEATING COMPANY465In the first place, the testimony of DeSanto, a witness sympathetic to Perrineand Gentile, establishes that they were not replaced at the Country Estates job untilthe following April.The record is also clear that layoffs of plumbers had beentaking place at that job in the weeks immediately preceding their termination.Moreover, the records of the Bayonne job support the Employer's claim that it wouldnot have transferred, or asked to transfer, Perrine and Gentile to that job inmid-January.The payroll records show that two qualified journeymen plumbers were em-ployed at that job during the week in question. '1 hese men were Thomas Melee,Sr., carried on the payroll as "super-foreman," and Pete Pavlick, who first appearsas "foreman," then is off 1 week, and then reappears from time to time as "shopsteward."Testimony, which I credit, establishes that Melee was selected to headthis job because of his experience in "high rise" apartments of this nature; Fatigaticonsidered other men for this position, but not Perrine or Gentile.Other testimony,which I credit, establishes that Pavlick is one of Fatigati's oldest and most trustedworkmen, who, but for his age, would have been the superintendent. I find thatthese two men were chosen for this job on their merits and not in any sense assubstitutes for, or second choices after, Pemne and Gentile.Apart from MeleeSr. and Pavlick, the only journeyman plumber to work at the Bayonne job untilthe middle of March was Thomas Melee, Jr., who worked there 2 days in each ofthe first and third weeks of February and 21/2 days the last week of that month.The payroll records show that Fatigati employed one apprentice plumber and twolaborers at Bayonne for a gross total of 76 hours in the week following the termina-tion of Perrin and Gentile, and that in the next few weeks laborers were employedthere for 2 or 21/2 days.The laborers' rate, however, was $3 60 per hour asagainst $4.75 for journeyman plumbers.In short, I find that Pemne and Gentile were not replaced at Country Village,and I find that the payroll records support Fatigati's claim that they were notneeded at Bayonne.Relying primarily on these records, I credit the testimony ofDeLuca, Fatigati, Fallon, and Zampella. I find that the Employer did not intendto transfer Perrine and Gentile to Bayonne in mid-January, and that the allegationthat he failed to transfer them because of union pressure is not supported by apreponderance of the evidence.E. The failure to rehire Perrine and Gentile because of their unfair laborpractice chargeDeLuca admitted in effect telling the Board agent that the fact that Perrine andGentile filed an unfair labor practice charge would be a factor militating againsttheir reemployment.This statement was made in March 1963. In the middle ofthatmonth Fatigati hired plumbers for the Bayonne job; he may, of course, alsohave hired for other jobs.Perrine and Gentile were referred to jobs late in March.General Counsel, conceding that the complaint contains no allegation of a viola-tion of Section 8(a)(4), urges me to find.that the Employer violated Section 8(a)(1) by the refusal to reemploy Perrine and Gentile for having filed a charge.What DeLuca actually said, according to his own admission, is "now that theyhave done this, if you [the Board agent] were in my place, would you hire them?"This is something less than an admission that actual discrimination against themfor this reason had already occurred. In any event, any discrimination which didoccur must have occurred no earlier than March 1963 when plumbing jobs openedup in the area.Under all the circumstances, including the fact that the issue wastangentially raised at best, and the fact that the period of limitations governing anydiscrimination at that time will not expire until September 1963, I deem it inadvis-able to make any finding in this case that Fatigati violated the Act by failing torehire Perrine and Gentile because they filed charges.CONCLUSIONS OF LAW1.Fatigati is an employer engaged in commerce within the meaning of Section2 (6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The preponderance of the evidence does not establish that Respondents en-gaged in the unfair labor practices alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.